Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 24 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,797,343 and 10,691,037 or any patents which may issue from US Applications 16/636,022 and 16/634,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, a new reference Maeda et al. (applicant’s own work) has been cited below which teaches a binder composition with monomer units as now required by the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (USP 6,770,397 newly cited) in view of Hitachi Chemical Co (JP 2003-268053 cited in IDS, using applicant’s provided machine translation for citations below).
In regard to claim 1-4 and 6-9, Maeda et al. teach a composition for an electrochemical device functional layer (a binder for use in an electrode layer of a lithium ion battery - column 2 lines 50-55, i.e. the prior art teaches a functional layer and an electrochemical cell) comprising: 
a co-polymer including a mixture of 0.5 to 50wt% of an oxide structure-containing monomer unit (formula (2) in column 3); and a solvent (liquid medium such as organic solvent - column 4 lines 4-7), wherein the oxide structure-containing monomer unit (such as polyethylene oxide which as has a structure indicated by the claimed formula (I), where R1 represents an alkylene group and n is a positive integer, n being preferably 2-30 - see column 3 line 7), 
the polymer further includes a monomer unit X other than the oxide structure-containing monomer unit, the monomer unit X includes a (meth)acrylic acid alkyl ester monomer unit, the monomer unit X does not include a carboxy group-containing monomer unit (see various methacrylate monomers in column 3 lines 20-32), which may further include a non-conductive inorganic filler (see additives and active materials in column 7).
Claim 1 differs in calling for a particular number-average molecular weight. However, Hitachi Chemical Co teaches a similar composition for an electrochemical device functional layer (a binder for a cathode layer - paragraph [0001-0009], i.e. a functional layer and an electrochemical cell) comprising: a co-polymer including a mixture of 10-95% of an oxide structure-containing monomer unit (paragraphs [0008]); and a solvent (organic solvents - paragraph [0020]), wherein the oxide structure-containing monomer unit (such as polyethylene oxide or polypropylene oxide which as has a structure indicated by the claimed formula (I), where R1 represents an alkylene group and n is a positive integer, n being greater than 1 - see paragraph [0009]), and the desirability for the polymer to have a number-average molecular weight such as preferably 10,000 to 5,000,000 (paragraph [0018] - which overlaps the claimed range in a manner which provides a prima facie case of obviousness - see MPEP 2144.05) because such a range for molecular weight balances the manufacturing properties of dispersibility and viscosity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tailor the molecular weight of polymer composition of Maeda et al. within the claimed range in order to arrive at a binder with balanced manufacturing properties as taught by Hitachi Chemical Co.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723